DETAILED ACTION
	This Office Action is in response to an Application, field 10 July 2020, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a divisional application that claims prior to Application 14923113 filed 26 October 2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20130191511) in view of Luby et al. (US 20130227081).

(Abstract), comprising: transmitting, by a client device to a media server via a network, a request for a first segment of content prepared in accordance with a first parameter (Paragraphs [0117]-[0119] describe how the DASH client creates and transmits an HTTP GET request to the proxy cache server; See also Paragraphs [0166]-[0171]); transmitting, by the client device to the media server via the network, a notification of a second parameter of a future request for a second segment of content (Paragraph [0170] describes how the DASH client may generate a Pre-Fetching-Segment header fields comprising different parameters for the proxy server to use to pre-fetch the next segment for a future request from the DASH client; Paragraph [0042] describes how the Pre-Fetching-Segment header may be included in a message separate from a GET request to assist the proxy server (I.e. notification of a second parameter of a future request …)); receiving, by the client device from the media server via the network, the first segment of content (Paragraph [0120] describes how the Proxy server transmits the requested segment back to the DASH client); and transmitting, by the client device to the media server via the network, a second request for the second segment of content prepared in accordance with the second parameter (Paragraph [0126] describes how the pre-fetched segments are cached at the proxy server who waits for a subsequent GET request from the DASH client for the pre-fetched segment(s) before providing the pre-fetched segment(s) to the DASH client; See also Paragraph [0180]).
Liu briefly describes how the DASH client takes into account some network conditions in the pre-fetching method (e.g. Paragraphs [0041][0045]). However, Liu does not explicitly disclose monitoring, by the client device, a performance characteristic of the network; and the 
In an analogous art, Luby discloses monitoring, by the client device, a performance characteristic of the network (Fig. 2 – DASH Client; Paragraph [0264] describes how the RA (inside the client device) measures and keeps track of the network state, which includes round trip time, and passes the information to the Streaming Module (SM) in order for the SM to compute it’s rate estimates; Fig. 25 and Paragraphs [0347][0348] describe the rate selection process in greater detail that uses various network condition information in determining what rate to request the next segment); and the second parameter selected based on the monitoring of the performance characteristic of the network (Fig. 2 – DASH Client; Paragraph [0264] describes how the RA (inside the client device) measures and keeps track of the network state, which includes round trip time, and passes the information to the Streaming Module (SM) in order for the SM to compute it’s rate estimates; Fig. 25 and Paragraphs [0347][0348] describe the rate selection process in greater detail that uses various network condition information in determining what rate to request the next segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the client in Liu, specifically the techniques used by the client when determining which bitrate to request for pre-fetching segments, to include the techniques of Luby, specifically the client implemented network monitoring techniques to determine what bitrate to request a segment.
The suggestion/motivation for doing so would have been to allow the client to make a more informed decision about the bitrate to request the next segment be pre-fetched in order 

As to Claim 2, Liu/Luby disclose wherein the first parameter and second parameter comprise a bitrate for the corresponding segment of content (Liu: Paragraphs [0079]-[0081] and [0170] where the segment header fields comprise the rep ID and/or bandwidth of one or more segments to be pre-fetched).

As to Claim 3, Liu/Luby disclose further comprising determining, by the client device based on the monitoring, that the performance characteristic of the network has changed (Luby: Fig. 2 – DASH Client; Paragraph [0264] describes how the RA (inside the client device) measures and keeps track of the network state, which includes round trip time, and passes the information to the Streaming Module (SM) in order for the SM to compute it’s rate estimates; Fig. 25 and Paragraphs [0347][0348] describe the rate selection process in greater detail that uses various network condition information in determining what rate to request the next segment); and wherein the first parameter is different than the second parameter (Liu: Paragraphs [0079]-[0081] and [0170] where the headers and request include bandwidths of one or more segments to be pre-fetched; See also [0088][0127] for client requesting multiple segments at differing rates that are assigned priorities). Motivation provided above with reference to Claim 1.

(Liu: Paragraph [0126] describes how the pre-fetched segments are cached at the proxy server who waits for a subsequent GET request from the DASH client for the pre-fetched segment(s) before providing the pre-fetched segment(s) to the DASH client; See also Paragraph [0180]); and wherein the media server prepares the second segment of content in accordance with the second parameter responsive to receipt of the notification (Liu: Paragraph [0126] describes how the pre-fetched segments are cached at the proxy server who waits for a subsequent GET request from the DASH client for the pre-fetched segment(s) before providing the pre-fetched segment(s) to the DASH client; See also Paragraph [0180]).

As to claim 5, Liu/Luby disclose further comprising buffering the received second segment of content, by the client device, during decoding or display of the first segment of content (Liu: Paragraph [0159] describes how the pre-fetching methods by the DASH client are used to maintain a higher level in the client buffered media).

As to Claim 6, Liu/Luby disclose further comprising: transmitting, by the client device to the media server via the network, a second notification of a third parameter of a future request for a third segment of content (Liu: Paragraph [0170] describes how the DASH client may generate a Pre-Fetching-Segment header fields comprising different parameters for the proxy server to use to pre-fetch the next segment for a future request from the DASH client; Paragraph [0042] describes how the Pre-Fetching-Segment header may be included in a message separate from a GET request to assist the proxy server (I.e. notification of a second parameter of a future request …)). 

As to Claim 7, Liu/Luby disclose further comprising detecting, by the client device subsequent to transmission of the second notification, a change in the performance characteristic of the network (Luby: Fig. 2 – DASH Client; Paragraph [0264] describes how the RA (inside the client device) measures and keeps track of the network state, which includes round trip time, and passes the information to the Streaming Module (SM) in order for the SM to compute it’s rate estimates; Fig. 25 and Paragraphs [0347][0348] describe the rate selection process in greater detail that uses various network condition information in determining what rate to request the next segment). Motivation provided above with reference to Claim 1.

As to Claim 8, Liu/Luby disclose further comprising transmitting, by the client device to the media server via the network, a third request for the third segment of content prepared in accordance with a different fourth parameter, selected responsive to the detected change in the performance characteristic of the network (Luby: The Abstract and Paragraph [0006] describe how the client device may monitor network conditions and buffer conditions and decide to cancel an outstanding request and possibly reissue a new request at a higher-quality chunk). Motivation provided above with reference to claim 1.

.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20130191511) in view of Luby et al. (US 20130227081), and further in view of Ma et al. (US 20130097309).

As to Claim 9, Liu/Luby disclose the method of claim 8, as cited above. Liu/Luby further disclose receiving, by the client device from the media server via the network, the third segment of content prepared in accordance with the fourth parameter (Luby: The Abstract and Paragraph [0006] describe how the client device may monitor network conditions and buffer conditions and decide to cancel an outstanding request and possibly reissue a new request at a higher-quality chunk [that is subsequently received]). Motivation provided above with reference to claim 1.
Liu/Luby do not explicitly disclose the media server discarding a portion of the third segment of content prepared in accordance with the third parameter responsive to receipt of the third request.
In an analogous art, Ma discloses the media server discarding a portion of the third segment of content prepared in accordance with the third parameter responsive to receipt of the third request (Fig. 4, step 426, Paragraph [0073] describes how if the segment request is for a different bitrate than the previously requested bitrate for which segments have already been pre-fetched then the system will pre-fetch the segment for the new bitrate; Paragraph [0065] discloses how if the newly requested content doesn’t exist in the cache, cache miss handler retrieves the content from the content server 112- if necessary, the cache manger performs cache eviction (i.e. discarding) to make room in the cache 208 for the new content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the proxy server pre-fetching methods put forth by Lui/Luby, to include the techniques of Ma, specifically the techniques of discarding unneeded segments of content.
The suggestion/motivation for doing so would have been to improve the cache efficiency for the proxy server pre-fetching for future use and easier/faster access.

Claim 19 recites all the same elements as Claim 9, therefore, the same rationale applies equally as well.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20130191511) in view of Luby et al. (US 20130227081), and further in view of Su et al. (US 20130329781).

Liu/Luby disclose the method of Claim 8, as cited above. Liu/Luby do not disclose further comprising: receiving, by the client device from the media server via the network, the third segment of content prepared in accordance with the third parameter, responsive to a determination by the media server that a first time to prepare and transmit the third segment 
In an analogous art, Su discloses further comprising: receiving, by the client device from the media server via the network, the third segment of content prepared in accordance with the third parameter, responsive to a determination by the media server that a first time to prepare and transmit the third segment of content in accordance with the fourth parameter exceeds a second time to transmit the third segment of content prepared in accordance with the third parameter (Fig. 7 and Paragraphs [0041][0064] describe how while the server is preparing a segment at the previously requested rate, a new request comes in with a rate that is different to which the server may already have the base layers buffered and ready for transmission. The server may then begin to retrieve chunks at the next segment (after transmitting the already buffered chunk at the previously specified rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the pre-fetching proxy server taught by Liu/Luby, to include the techniques of Su, specifically the techniques of using timed calculations to decide whether to send already prepared chunks.
The suggestion/motivation for doing so would have been to save time and ensure the client’s stream is not interrupted.

Claim 20 recites all the same elements as Claim 10, therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lohmar et al. (US 20150172340) discloses a system for predicting and pre-fetching segments in a broadcasting environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459